*576OPINION
By THE COURT:
Submitted on motion by the appellee for an order to dismiss the appeal for the reason that bill of exceptions, assignments of error and brief of the appellant have not been filed within the time provided by statute and the rule of this-Court.
The record discloses that the appeal is on questions of law and is directed to the judgment rendered on January 12,. 1948. Up to the present time, to wit, March 18, 1948, the bill, of exceptions, assignments of error and brief have not been filed. Under the provisions of §11564 GC the bill of exceptions must be filed within forty days after the judgment as no motion for a new trial was filed. Sec. 12223-21 GC provides for the filing of assignments of error and brief and states that-failure to file such assignments of error and briefs within the-time prescribed by the court rules shall be cause for dismissal of the appeal. Rule VII of this Court provides that the assignments of error and briefs shall be fiied within fifty days after the notice of appeal is filed and unless good cause be shown to the contrary, the cause will be dismissed for want of prosecution.
Counsel for appellant has filed a motion for an extension of time in which to file assignments of error and brief. The motion is supported by an affidavit which sets forth that-counsel for appellant is engaged in a political campaign and because of this fact has not been able to prepare the same. In the case of Parrett v Parrett, 42 Abs, 413, this Court-held that an emergency because of press of business is no excuse for failure to file brief within the time required by Rule VII.
The motion of the appellant is therefore overruled.
Since the bill of exceptions was not filed within forty days from the date of the judgment and the assignments of error and brief of appellant were not filed within fifty days after the notice of appeal, the motion to dismiss will be sustained.
WISEMAN, PJ, MILLER and HORNBECK, JJ, concur.